July 28, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                         EUGENE JENKINS, Appellant

NO. 14-15-00409-CV                          V.

           FORT BEND COUNTY DISTRICT ATTORNEY, Appellee
                  ________________________________

     Today the Court heard its own motion to dismiss the appeal from the
judgment signed by the court below on November 17, 2014. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, Eugene Jenkins.


      We further order this decision certified below for observance.